Citation Nr: 1117530	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for exercise induced asthma.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2002 statement from Veteran.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

Throughout the applicable period, exercise induced asthma has not manifested by forced expiratory volume in one second (FEV-1) of 40 to 45 percent or less predicted, or the ratio of FEV-1 to forced vital capacity (FVC) of 40 to 45 percent or less, at least at least monthly visits to a physician for required care of exacerbations, intermittent (at least 3 times per year) courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for exercise-induced asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6602 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran a physical examination.  That examination, which included pulmonary function testing, provides sufficient information to assess the current severity of the Veteran's asthma.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As provided by VA's Schedule for Rating Disabilities, a 10 percent rating is assigned for bronchial asthma where pulmonary function testing reveals that forced expiratory volume in one second (FEV-1) is 71 to 80 percent predicted, the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) is 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is used.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is assigned where pulmonary function testing reveals that FEV-1 is 56 to 70 percent predicted, FEV-1/FVC is 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, is used.  Id.  A 60 percent rating is assigned where pulmonary function testing reveals that FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, or where at least monthly visits to a physician are needed for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are used.  Id.  The highest rating allowable under this diagnostic code, 100 percent, requires evidence of FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Note following Diagnostic Code 6602.

The post-bronchodilator findings from the pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006. VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" was added.  Because the amendment does not pertain to Diagnostic Code 6602, these changes have no bearing on the present case.  The Veterans asthma is properly addressed under 38 C.F.R. § 4.97, Diagnostic Code 6602 as this code provides specifically for the evaluation thereof.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).


Facts and Analysis

By way of background, the Board notes that in February 2007, when the Veteran was pregnant, she presented to the Cleveland VA Medical Center (VAMC) emergency department with a chief complaint of mild dyspnea.  She was then persistently using Advair and albuterol.  A possible asthma exacerbation was assessed at this time and she was treated with albuterol and one dose of prednisone, an oral corticosteroid immunosuppressive drug.  She was also prescribed prednisone for 4 days.  

Of record is a January 2008 primary care progress note from the Painesville, Ohio Community Based Outpatient Clinic (CBOC).  This note documents that the Veteran was being treated for asthma, assessed as "asthma; stable on [A]dvair."  

Also of record is a January 2009 pulmonary consultation note from the Cleveland, VAMC dated in January 2009.  It was noted at this time that the Veteran was then using Advair, as well as albuterol as "needed more often lately."  The Veteran related that she always felt short of breath, but "not so much an asthma attack," and that she had a low level underlying shortness of breath.  The treating medical professional noted that historically the Veteran was "aware of typical asthma attacks during which" she felt wheezing and that were helped by using a rescue inhaler.  The Veteran distinguished these episodes from shortness of breath, which really was not helped by the albuterol metered dose inhalers, but were often in tandem with asthma attacks.  The Veteran also reported that she sometimes woke up at night short of breath, but that she was not really ever bothered by cough.  An assessment of asthma was continued and the Veteran was to continue Advair 250/50 1 inhalation twice daily and albuterol, as needed.  Physical examination was unremarkable and she was advised to return to the clinic in 4 months, sooner if needed.

In March 2009 the Veteran presented to the Painesville CBOC.  An assessment of asthma was noted at this time.  It was noted that the Veteran had last been seen by pulmonary in January 2009 at which time she was given a nebulizer.  The Veteran reported that the nebulizer did help.  She denied any chest pain, shortness of breath, wheezing or coughing.  Physical examination showed a normal respiratory effort and that the lungs were clear to auscultation.  An assessment of asthma was continued and she was to continue the same medication.  

In April 2009, shortly after the Veteran filed her claim, she was provided a VA respiratory disease examination.  At this time she described acute episodes of dyspnea with exertion.  She reported that she continued to have an underlying shortness of breath with increased levels of exertion.  She also described a sensation of chest congestion and chest heaviness.  She had been using albuterol as well as Advair inhalers.  She was using her albuterol inhaler about 2 to 3 times per week, and her Advair inhaler 2 times per day.  See June 2009 addendum to examination report.  

At the time of the April 2009 examination pulmonary function testing was performed.  FEV-1 was 106% of predicted.  FEV-1/FVC was 121% predicted.  The FEV-1/FVC ratio was noted as within normal limits.  Spirometry was normal.  Diffusing capacity for carbon monoxide was noted to be 100% of predicted, and was described as being within normal limits.  

In a May 2009 statement the Veteran offered reasons for her disagreement with the continuation of the 30% evaluation for her exercise induced asthma.  She noted that she took Advair twice per day, and that in addition to using her albuterol at least twice per week as needed, she also used Flovent.  She noted that she had decreased her medication usage in 2007 as she was then pregnant.  She related that she felt that her  asthma was less controlled on her medications and that she was thus prescribed a nebulizer to help with more serious attacks.  She stated that the use of the nebulizer kept her from having to visit a physician on a regular basis.   She noted that with 2 small children in her daily care, it "can make regular doctor visits near impossible."  

In an August 2009 statement, the Veteran noted that the June 2009 Statement of the Case (SOC) indicated that a 60% evaluation was warranted when treatment of exacerbations required monthly care.  She noted that due to the frequency of her asthmatic attacks (at least one or more per week), and her continuous shortness of breath that she was prescribed a nebulizer to use at home.  She also noted that she had been prescribed a battery powered nebulizer for away use.  She asserted that the prescribed nebulizer provided her with the same treatment she would receive in a medical setting, but with more immediate care.  She stated that it would be unrealistic for her to seek the same frequent care outside the home.  She noted that as with any asthmatic episode, urgent treatment was imperative.  She closed by stating that the nebulizer was for temporary relief in addition to her albuterol and Advair.

In opening, the Board notes that the criteria for a 100 percent evaluation are clearly not met.  None of the pertinent evidence listed above documents FEV-1 of less than 40 percent predicted or  FEV-1/FVC to less than 40 percent.   Indeed, the April 2009 PFTs show such measurements in excess of 100% and were normal.  Moreover, the evidence does not show that the Veteran has had any episodes of respiratory failure or that her asthma has required the daily use of systemic high does corticosteroids or immuno-suppressive medications.  On only one occasion has the Veteran's exercise induced asthma required that she take prednisone, when only a possible asthma exacerbation was assessed.  Accordingly, a 100 percent evaluation is not proper during the applicable period.  Fenderson, supra.  

As outlined above, FEV-1 has not approximated 40 to 55 percent predicted and FEV-1/FVC has not approximated 40 to 55 percent.  Both metrics were over 100 percent in April 2009.  Similarly, the evidence shows that on only one occasion, in February 2007, was the Veteran prescribed a systemic corticosteroid; thus, the Board cannot conclude that systemic corticosteroids were used at least three times per year during the applicable period.  Accordingly, as the evidence has shown no such findings during the relevant period involved in the present appeal, a 60 percent evaluation cannot be substantiated in this manner.  Id.  

The Veteran seeks a 60 percent evaluation and contends that her use of a nebulizer equates to at least monthly visits to a physician for required care of exacerbations.  The Board acknowledges that the Veteran's contention that her schedule does not permit her to seek a greater level of care from her doctors, and that she has been prescribed a nebulizer for home use.  However, it is salient to the Board that the rating criteria for a 60 percent specifically contemplates asthma exacerbations so severe that physician care is necessary.  On one occasion, in February 2007, was an exacerbation noted and that was only a possible exacerbation.  At no other time has such an exacerbation been noted or suspected.  Furthermore, the Veteran's use of a nebulizer specifically comports with the criteria for a 30 percent evaluation, which contemplate the use of daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Accordingly, a 60 percent evaluation is not warranted because of the Veteran's use of a home nebulizer.  Id.  Such use does not equate with monthly visits to a physician for required care of exacerbations.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected exercise induced asthma with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Those criteria specifically provide for evaluation of this disability based upon the use of daily inhalational or oral bronchodilator therapy and inhalational anti-inflammatory medication.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected exercise induced asthma. 

In short, there is nothing in the record to indicate that the service-connected disabilities present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for exercise induced asthma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


